Order entered November 16, 2012


                                              /
                                          /

                                                   -       ,/J




                                                  In The
                                   QCourt of tpptat
                          jTiftj ttrftt of cxa at afta
                                      No. 05-12-01 284-CV

                           IN THE INTEREST OF N.T, A CHILD

           —          On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-1 1-00657-Z

                                              ORDER

       The Court has before it appellant’s November 13, 2012 unopposed verified motion for

extension of time to file appellant’s brieE       The Court GRANTS the motion and ORDERS

appellant to file her brief by December 14, 2012.                               I




                                                       MOLLY     CIS
                                                       JUSTICE